EXHIBIT 10-S(d)

 

AMENDMENT TO THE

COLGATE-PALMOLIVE COMPANY

2005 NON-EMPLOYEE DIRECTOR STOCK OPTION PLAN

 

AMENDMENT, dated as of December 7, 2006, to the Colgate-Palmolive Company 2005
Non-Employee Director Stock Option Plan (the “Plan”).

 

WHEREAS, the Board of Directors desires to conform the stock adjustment
provisions of the equity compensation plans of the Company, including the Plan,
so as to clarify that equitable substitution or adjustments shall be made in the
event of a change in corporate equity capitalization and may be made at the
discretion of the Board in the event of certain corporate transactions, all as
defined and on the terms and conditions set forth below;

 

NOW, THEREFORE, the second paragraph of Section 3 of the Plan is amended to read
in full as follows:

 

       In the event of any change in corporate equity capitalization, such as a
stock split, reverse stock split, stock dividend, share combination,
recapitalization, spin-off or similar event affecting the equity capital
structure of the Company, the Board shall make equitable substitution or
adjustments in the aggregate number and kind of shares reserved for issuance
under the Plan and in the number, kind and exercise price of shares subject to
outstanding Stock Options; provided, however, that the number of shares subject
to any Stock Option shall always be a whole number. In the event of a corporate
transaction, such as any merger, consolidation, acquisition of property or
shares, stock rights offering, liquidation, Disaffiliation (other than a
spin-off), or other distribution of stock or property of the Company (including
an extraordinary cash dividend) not covered by the prior sentence, any
reorganization (whether or not such reorganization comes within the definition
of such term in Section 368 of the Code) or any partial or complete liquidation
of the Company, or similar event affecting the Company or any of its
subsidiaries or affiliates (a “Business Transaction”), the Board may make such
substitution or adjustments in the aggregate number and kind of shares reserved
for issuance under the Plan, in the number, kind and exercise price of shares
subject to outstanding Stock Options, and/or such other equitable substitution
or adjustments as it may determine to be appropriate in its sole discretion;
provided, however, that the number of shares subject to any Stock Option shall
always be a whole number. In the case of Business Transactions, such adjustments
may include, without limitation, the cancellation of outstanding Stock Options
in exchange for payments of cash, property or a combination thereof having an
aggregate value equal to the value of such Stock Options, as determined by the
Board in its sole discretion (it being understood that in the case of a Business
Transaction with respect to which shareholders of Common Stock may receive
consideration other than publicly traded equity securities of the ultimate
surviving entity, any such determination by the Board that the value of a Stock
Option shall for this purpose be deemed to equal the excess, if any, of the
value of such consideration being paid for each share of Common Stock pursuant
to such Business Transaction over the exercise price of such Stock Option shall
conclusively be deemed valid). Notwithstanding the foregoing: (i) any
adjustments made pursuant to this paragraph to Stock Options that are considered
“deferred compensation” within the meaning of Code Section 409A shall be made in
compliance with the requirements of Code Section 409A; (ii) any adjustments made
pursuant to this paragraph to Stock Options that are not considered “deferred
compensation” subject to Code Section 409A shall be made in such a manner as to
ensure that after such adjustment, the Stock Options either (A) continue not to
be subject to Code Section 409A or (B) comply with the requirements of Code
Section 409A; and (iii) in any event, the Board shall not have the authority to
make any adjustments pursuant to this paragraph to the extent the existence of
such authority would cause a Stock Option that is not intended to be subject to
Code Section 409A at the time of grant to be subject thereto.